Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 1of41 Page ID #:129

a hee

SI HD WA BP WH bw

10
11
12
13

14
15
16
17
18
19
20
21
22
23
24
25
26

27 |

28

 

JCL LAW FIRM, APC

Jean-Claude Lapuyade (State Bar #248676)
3990 Old Town Avenue, Suite C204

San Diego, CA 92110

Telephone: (619)599-8292

Facsimile: (619) 599-8291

jlapuyade@jcl-lawfirm.com

Attorneys for Plaintiff

[Counsel Continued on Next Page]

SUPERIOR COURT OF THE STATE OF CALIFORNIA

IN AND FOR THE COUNTY OF LOS ANGELES

ARTHUR GUTIERREZ, on behalf of
himself and on behalf of all persons similarly
situated,

Plaintiffs,
Vv.

ANNING-JOHNSON COMPANY 5a
Delaware Corporation; and DOES 1-50,
Inclusive,

DEFENDANTS.

 

 

ORMED CG’™
CONTR INAL FILED ;

Superior Gourt of California

County of Los Angeles

JUN 15 2021

t .

Shem A. Carter, Executive Officet/Clerk of Court

By: Kristina Vargas, Deputy

“oN: PASTCV22570

CLASS ACTION COMPLAINT FOR:

1) UNFAIR COMPETITION IN VIOLATION
OF CAL. BUS. & PROF, CODE §17200 et

seq;

2) FAILURE TO PAY MINIMUM WAGES IN
VIOLATION OF CAL. LAB. CODE §§
1194, 1197 & 1197.1;

3) FAILURE TO PAY OVERTIME WAGES IN
VIOLATION OF CAL, LAB. CODE §§ 510,
et seq; .

4) FAILURE TO PROVIDE REQUIRED
MEAL PERIODS IN VIOLATION OF CAL.
LAB. CODE §§ 226.7 & 512 AND THE
APPLICABLE IWC WAGE ORDER;

5) FAILURE TO PROVIDE REQUIRED REST
PERIODS IN VIOLATION OF CAL. LAB.
CODE §§ 226.7 & 512 AND THE
APPLICABLE IWC WAGE ORDER;

6) FAILURE TO PROVIDE ACCURATE
ITEMIZED STATEMENTS IN VIOLATION
OF CAL. LAB. CODE §§226 and 226.2;

7) FAILURE TO REIMBURSE EMPLOYEES
FOR REQUIRED EXPENSES IN
VIOLATION OF CAL. LAB. CODE § 2802;

8) FAILURE TO PROVIDE WAGES WHEN
DUE IN VIOLATION OF CAL. LAB. CODE .
§§ 201, 202 AND 203.

DEMAND FOR A JURY TRIAL

VIAF

 

1

CLASS ACTION COMPLAINT

ze

 

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 2o0f41 Page ID #:130

- tf

ao st TN AN HR BR ND

\o

10
11
12

13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ZAKAY LAW GROUP, APLC
Shani O, Zakay (State Bar #277924)
Jackland K. Hom (State Bar #327243)
3990 Old Town Avenue, Suite C204
San Diego, CA 92110

Telephone: (619)255-9047
Facsimile: (858) 404-9203
shani@zakaylaw.com
jackland@zakaylaw.com

Attorneys for Plaintiff

2

 

 

CLASS ACTION COMPLAINT

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 3o0f41 Page ID #:131

1 Plaintiff Arthur Gutierrez an individual, (“PLAINTIFF ”), on behalf of himself and all other
similarly situated current and former employees, allege on information and belief, except for.
their own acts andknowledge which are based on personal knowledge, the following:
PRELIMINARY ALLEGATIONS
1. Defendant ANNING-JOHNSON COMPANY (“DEFENDANTS” or
“DEFENDANTS”) is Corporation and at all relevant times mentioned herein conducted and

continues to conduct substantial and regular business throughout California.

ao mn an wm eS uo No

2. DEFENDANTS operate a construction business which provides services such as

metal decking, wall and ceiling systems, fireproofing, and roofing services to their clients

\o

10 | throughout California, including the Los Angeles, California location where PLAINTIFF
11 | worked.

12 3. PLAINTIFF was employed by DEFENDANTS in California as a non-exempt
13 | employee entitled to minimum wages, overtime pay and meal and rest periods from 2011 to
14 | January of 2021, .

15 4, PLAINTIFF brings this Class Action on behalf of himself and a California class,
16 defined as all individuals who are or previously were employed by Defendant Anning-J ohnson
17 |in California and classified as non-exempt employees (the “CALIFORNIA CLASS”) at any
18 | time during the period beginning four (4) years prior to the filing of the Complaint and ending
19 | on the date as determined by the Court (the “CALIFORNIA CLASS PERIOD”), The amount in
20 || controversy for the aggregate claim of CALIFORNIA CLASS Members is under five million
21 || dollars ($5,000,000.00).

22 5, PLAINTIFF brings this Class Action on behalf of himself and a CALIFORNIA
23 | CLASS in order to fully compensate the CALIFORNIA CLASS for their losses incurred during
24 | the CALIFORNIA CLASS PERIOD caused by DEFENDANTS’ uniform policy and practice
25 | which failed to lawfully compensate these employees for all their time worked.
26 | DEFENDANTS’ uniform policy and practice alleged herein is an unlawful, unfair and
27 | deceptive business practice whereby DEFENDANTS retained and continues to retain wages due
28 ‘| to PLAINTIFF and the other members of the CALIFORNIA CLASS. PLAINTIEF and the other

 

 

3

CLASS ACTION COMPLAINT

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 4of41 Page ID #:132

e

me

. members of the CALIFORNIA CLASS seek an injunction enjoining such conduct by
| DEFENDANTS in the future, relief for the named PLAINTIFF and the other membets of the
CALIFORNIA CLASS who have been economically injured by DEFENDANTS’ past and
current unlawful conduct, and all other appropriate legal and equitable relief.

6. The true names and capacities, whether individual, corporate, subsidiary,
partnership, associate or otherwise of DEFENDANTS DOES 1 through 50, inclusive, are
presently unknown to PLAINTIFF who therefore sue these DEFENDANTS by such fictitious
names pursuant to Cal. Civ. Proc. Code § 474, PLAINTIFF will seek leave to amend this

Oo Co DY DN OH F&F YW NH

Complaint to allege the true names and capacities of Does 1 through 50, inclusive, when they

—
Oo

are ascertained. PLAINTIFF is informed and believe, and based upon that information and
belief allege, that the DEFENDANTS named in this Complaint, including DOES 1 through 50,

—
—

inclusive, are responsible in some manner for one or more of the events and happenings that

rae
Ow bd

proximately caused the injuries and damages hereinafter alleged.

7, The agents, servants and/or employees of the DEFENDANTS and each of them

roy
ps.

acting on behalf of the DEFENDANTS acted within the course and scope of his, her or its

em
Loa)

authority as the agent, servant and/or employee of the DEFENDANTS, and personally

aa
an

participated in the conduct alleged herein on behalf of the DEFENDANTS with respect to the

_—
~

conduct alleged herein. Consequently, the acts of each Defendant are legally attributable to the

—
oo

other DEFENDANTS and all DEFENDANTS are jointly and severally liable to PLAINTIFF

ms
\o

and the other members of the CALIFORNIA CLASS, for the loss sustained as a proximate

bo
So

result of the conduct of the DEFENDANTS’ agents, servants and/or employees,

No b&b
NO Ke

THE CONDUCT
8. Pursuant to the Industrial Welfare Commission Wage Orders, DEFENDANTS

bd
ue

were required to pay PLAINTIFF and the CALIFORNIA CLASS Members for all their time

Ne)
aN

worked, meaning the time during which an employee is subject to the control of an employer,

N
wn

including all the time the employee is suffered or permitted to work. From time to time,

bo
N

DEFENDANTS required PLAINTIFF and CALIFORNIA CLASS Members to work without

oO &
o ~

 

 

paying them for all the time they were under DEFENDANTS’ control. Specifically,

4

CLASS ACTION COMPLAINT

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 5of41 Page ID #:133

'

ao SD MH BR WwW b

\o

10
11
12

13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

PLAINTIFF performed work before and after the beginning of his shift, spending time under
DEFENDANTS?’ control for’ which he was not compensated. For example, DEFENDANTS
from time to time required PLAINTIFF and other CALIFORNIA CLASS Members to submit to
Covid-19 screenings before they clocked in for their scheduled shifts. In order to ensure they
clocked in at their scheduled times, PLAINTIFF and other CALIFORNIA CLASS Members
were from time to time required by DEFENDANTS to show up for work between five to thirty
minutes early in order to submit to Covid-19 screenings. As a result, the PLAINTIFF and other
CALIFORNIA CLASS Members forfeited minimum wage and overtime compensation by
regularly working without their time being accurately recorded and without compensation at the
applicable minimum wage and overtime rates. DEFENDANTS? uniform policy and practice
not to pay PLAINTIFF and other CALIFORNIA CLASS Members for all time worked is
evidenced by DEFENDANTS’ business records.

9, State law provides that employees must be paid overtime at one-and-one-half
times their “regular rate of pay.” PLAINTIFF and other CALIFORNIA CLASS Members were
compensated at an hourly rate plus incentive pay that was tied to specific elements of an
employee’ s performance. |

10. -The second component of PLAINTIFF’s and other CALIFORNIA CLASS
Members’ compensation was DEFENDANT’s non-discretionary incentive program that paid
PLAINTIFF and other CALIFORNIA CLASS Members incentive wages based on their
performance for DEFENDANTS. ‘The non-discretionary incentive program provided all
employees paid on an hourly basis with incentive compensation when the employees met the
various performance goals set by DEFENDANTS. However, when calculating the regular rate
of pay in order to pay overtime to PLAINTIFF and other CALIFORNIA CLASS Members,
DEFENDANTS failed to include the incentive compensation as part of the employees’ “regular
tate of pay” for purposes of calculating overtime pay. Management and supervisors described
the incentive program to potential and new employees as part of the compensation package.
However, DEFENDANTS failed to include incentive compensation into the “regular rate of

pay” for purposes of calculating overtime pay. As a matter of law, the incentive compensation

5

CLASS ACTION COMPLAINT

 

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 6of41 Page ID #:134

!

Oo Oo NY BD OH BP DY DB ee

Nw N YP NY NY NY NY NY DY Be Be ee se ew a Re Se
oN DMN FF BW YH FF SG © we aw DW KR DO PH BS

 

received by PLAINTIFF and other CALIFORNIA CLASS Members must be included in the
“regular rate of pay.” The failure to do so has resulted in a systematic underpayment of
overtime compensation to PLAINTIFF and other CALIFORNIA CLASS Members by
DEFENDANTS.

11. As a result of their rigorous work schedules, PLAINTIFF and other
CALIFORNIA CLASS Members were also from time to time unable to take off duty meal
breaks and were not fully relieved of duty for meal periods, Specifically, PLAINTIFF and
CALIFORNIA CLASS Members were from time to time interrupted during their off-duty meal
breaks to complete tasks for DEFENDANTS. PLAINTIFF and other CALIFORNIA CLASS
Members were required to perform work as ordered by DEFENDANTS for more than five (5)
hours during a shift without receiving an off-duty meal break. Further, DEFENDANTS failed to
provide PLAINTIFF and CALIFORNIA CLASS Members with a second off-duty meal period
each workday in which these employees were required by DEFENDANTS to work ten (10)
hours of work. DEFENDANTS’ policy caused PLAINTIFF and other CALIFORNIA CLASS
Members to remain on-call and on-duty during what was supposed to be their off-duty meal
periods. PLAINTIFF and the other CALIFORNIA CLASS Members therefore forfeited meal
breaks without additional compensation and in accordance with DEFENDANTS’ strict
corporate policy and practice.

12. During the CALIFORNIA CLASS PERIOD, from time to time, PLAINTIFF and
other CALIFORNIA CLASS Members were also required to work in excess of four (4) hours
without being provided ten (10) minute rest periods, Further, these employees were denied their
first rest periods of at least ten (10) minutes for some shifts worked of at least two (2) to four (4)
hours, a first and second rest period of at least fen (10) minutes for some shifts worked of
between six (6) and eight (8) hours, and a first, second and third rest period of at least ten (10)
minutes for some shifts worked of ten (10) hours or more. When they did have an opportunity to
take their rest breaks, PLAINTIFF and the CALIFORNIA CLASS Members were often
interrupted and required by DEFENDANTS to work during their rest breaks, When they did
have an opportunity to take their rest breaks, PLAINTIFF and the CALIFORNIA CLASS

6

CLASS ACTION COMPLAINT

 

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 7of41 Page ID #:135

ro

Members were required to remain on the premises, on-duty and on-call, and subject to
DEFENDANTS’ control in accordance with DEFENDANTS’ policy. PLAINTIFF and other
CALIFORNIA CLASS Members were also not provided with one hour wages in lieu thereof.
DEFENDANTS?’ policy caused PLAINTIFF and other CALIFORNIA CLASS Members to
remain on-call and on-duty during what was supposed to be their off-duty rest periods. As a
result of their rigorous work schedules, PLAINTIFF and other CALIFORNIA CLASS Members
were periodically denied their proper rest periods by DEFENDANTS and DEFENDANTS’

Managers,

Oo Oo IN DB A BP WH WNW

13. Under California law, every employer shall pay to each employee, on the

rary
o

established payday for the period involved, not less than the applicable minimum wage for all

hours worked in the payroll period, whether the remuneration is measured by time, piece,

— opt
Oo Ke

commission, or otherwise. Hours worked is defined in the applicable Wage Order as “the time

mS
we

during which an employee is subject to the control of an employer and includes all the time the

employee is suffered or permitted to work, whether or not required to do so.” PLAINTIFF and

IS

other CALIFORNIA CLASS Members were fiom time to time required to perform work for

—
Nn

DEFENDANTS before and after their scheduled shifts, as well as during their off-duty meal

be
nN

breaks. DEFENDANTS failed to compensate PLAINTIFF and other CALIFORNIA CLASS

Re
o om“

Members for any of the time spent under DEFENDANTS’ control while working off-the-clock.
As such, DEFENDANTS failed to pay PLAINTIFF and other CALIFORNIA CLASS Members

a
‘oO

the applicable minimum wage for all hours worked in a payroll period.

wo hb
- SO

14, ‘In violation of the applicable sections of the California Labor Code and the
requirements of the Industrial Welfare Commission ("IWC") Wage Order, DEFENDANTS as a

bo N
Ww bd

matter of company policy, practice and procedure, intentionally and knowingly failed to

1]
BR

compensate PLAINTIFF and the other members of the CALIFORNIA CLASS for all time
worked. This uniform policy and practice of DEFENDANTS is intended to purposefully avoid

bo
nn

the payment of the correct compensation as required by California law which allowed

wmoON
a a

DEFENDANTS to illegally profit and gain an unfair advantage over competitors who complied

dN
oO

with the law. To the extent equitable tolling operates to toll claims by the CALIFORNIA

 

 

7

CLASS ACTION COMPLAINT

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 8 of 41 Page ID #:136

Kt

CLASS against DEFENDANT, the CALIFORNIA CLASS PERIOD should be adjusted
accordingly.

15. From time to time, when PLAINTIFF and other CALIFORNIA CLASS
Members worked during what was supposed to be their meal breaks or otherwise off the clock,
DEFENDANTS also failed to provide PLAINTIFF and the other members of the
CALIFORNIA CLASS with complete and accurate wage statements which failed to show,
among other things, the correct time worked, including, work performed in excess of eight (8)

hours in a workday and/or forty (40) hours in any workweek, and the gross wages paid for those

Oo © DTD mH BR W WN

periods during the pay period, and the correct penalty payments or missed meal and rest periods |

me
OQ

in violation of California Labor Code Sections 226 and 226.2.

m
=

16. California Labor Code Section 226 requires an employer to furnish its employees

—
bo

an accurate itemized statement in writing showing (1) gross wages earned, (2) total hours

Me
Ww

worked, (3) the number of piece-rate units earned and any applicable piece-rate, (4) all

Bh

deductions, (5) net wages earned, (6) the inclusive dates of the period for which the employee is

—
WN

paid, (7) the name of the employee and only the last four digits of the employee’s social security

number or an employee identification number other than a social security number, (8) the name

See
“TN

and address of the legal entity that is the employer and, (9) all applicable hourly rates in effect

—
oe

during the pay period and the corresponding number of hours worked at each hourly rate by the

“4
\o

employee.

17. Aside from the violations listed herein, DEFENDANTS failed to issue to

No &
=)

PLAINTIFF an itemized wage statement that lists all the requirements under California Labor

Code 226 et seq. From time to time DEFENDANTS violated California Labor Code Section

bo N
WwW bo

226(a)(2) by failing to provide an accurate amount of total hours worked by PLAINTIFF and

ie)
a

other members of the CALIFORNIA CLASS. Further, DEFENDANTS from time to time failed
to issue an itemized wage statement to PLAINTIFF and other members of the CALIFORNIA

bo bw
N SN

CLASS that included the number hours worked and the applicable hourly rate. As a result, from
time to time DEFENDANTS provided PLAINTIFF and the other members of the

booN
co

CALIFORNIA CLASS with wage statements which violated Cal. Lab. Code § 226.

 

 

8

CLASS ACTION COMPLAINT

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 9of41 Page ID #:137

] 18. DEFENDANTS as a matter of corporate policy, practice and procedure,
intentionally, knowingly and systematically failed to reimburse and indemnify the PLAINTIFF
and the other CALIFORNIA CLASS Members for required business expenses incurred by the
PLAINTIFF and other CALIFORNIA CLASS Members in direct consequence of discharging
their duties on behalf of DEFENDANTS. Under California Labor Code Section 2802,

employers are required to indemnify employees for all expenses incurred in the course and

SIN AW BR W bP

scope of their employment. Cal. Lab. Code § 2802 expressly states that "an employer shall
' 8 | indemnify his or her employee for all necessary expenditures or losses incurred by the employee
9 | in direct consequence of the discharge of his or her duties, or of his or her obedience to the
10 || directions of the employer, even though unlawful, unless the employee, at the time of obeying
11 | the directions, believed them to be unlawful." |
12 19, In the course of their employment, PLAINTIFF and other CALIFORNIA
13 | CLASS Members as a business expense, were required by DEFENDANTS to use their own
14 |/personal cellular phones and personal vehicles as a result of and in furtherance of their job
15 | duties as employees for DEFENDANTS but were not reimbursed or indemnified by
16 . DEFENDANTS for the cost associated with the use of their personal cellular phones and
17 |personal vehicles for DEFENDANTS’ benefit. Specifically, PLAINTIFFS and other
18 | CALIFORNIA CLASS Members were required by DEFENDANTS to use their personal cell
19 | phones and personal vehicles for work related issues. As a result, in the course of their
20 | employment with DEFENDANTS the PLAINTIFFS and other members of the CALIFORNIA
21 | CLASS incurred unreimbursed business expenses which included, but were not limited to, costs
22 |related to the use of their personal cellular phones and personal vehicles all on behalf of and for
23 | the benefit of DEFENDANTS.
94 20. By reason of this uniform conduct applicable to PLAINTIFF and all
25 | CALIFORNIA CLASS Members, DEFENDANTS committed acts of unfair competition in
26 | violation of the California Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq.
27 || (the “UCL”), by engaging in a company-wide policy and procedure which failed to accurately

28 |calculate and record the correct.overtime rate for the overtime worked by PLAINTIFF and other

 

 

9

 

CLASS ACTION COMPLAINT

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 10 of 41 Page ID #:138

SO CO SI DH HA BR WH pO we

SB 8S YP YP Y NY BY NY BS Be ee se Be oe en YB gL

 

CALIFORNIA CLASS Members. The proper calculation of these employees’ overtime hour
rates is the DEFENDANTS’ burden. As a result of DEFENDANTS’ intentional disregard of
the obligation to meet this burden, DEFENDANTS failed to properly calculate and/or pay all
required overtime compensation for work performed by the members of the CALIFORNIA
CLASS and violated the California Labor Code and regulations promulgated thereunder as
herein alleged.

21. Specifically, as to PLAINTIFF, PLAINTIFF was from time to time unable to
take off duty meal and rest breaks and was not fully relieved of duty for his rest and meal
periods, PLAINTIFF was required to perform work as ordered by DEFENDANTS for more

than five (5) hours during a shift without receiving an off-duty meal break. Further,

DEFENDANTS failed to provide PLAINTIFF with a second off-duty meal period each
workday in which he was required by DEFENDANT to work ten (10) hours of work. When
DEFENDANTS provided PLAINTIFF with a rest break, they required PLAINTIFF to remain
on the premises, on-duty and on-call, for the rest break. DEFENDANTS? policy caused
PLAINTIFF to remain on-call and on-duty during what was supposed to be his off-duty meal
periods. PLAINTIFF therefore forfeited meal and rest breaks without additional compensation
and in accordance with DEFENDANTS’ strict corporate policy and practice. Moreover,
DEFENDANTS also provided PLAINTIFF with a paystub that failed to accurately display
PLAINTIFF’s correct time worked and wages, as well as payments for missed meal and rest
periods for certain pay periods in violation of Cal. Lab. Code § 22.6(a). To date, DEFENDANTS
have not fully paid PLAINTIFF the overtime compensation still owed to him or any penalty
wages owed to him under Cal. Lab. Code § 203. The amount in controversy for PLAINTIEF
individually does not exceed the sum or value of $75,000.
JURISDICTION AND VENUE

22. This Court has jurisdiction over this Action pursuant to California Code of Civil
Procedure, Section 410.10 and California Business & Professions Code, Section 17203. This
action is brought as a Class Action on behalf of PLAINTIFF and similarly situated employees
of DEFENDANT pursuant to Cal. Code of Civ. Proc. § 382.

a

10

CLASS ACTION COMPLAINT

 

 

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 11 of 41 Page ID #:139

Co NM NK wh OB

\o

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

23. Venue is proper in this Court pursuant to California Code of Civil Procedure,
Sections 395 and 395.5, because DEFENDANTS (i) currently maintain and at all relevant times’
maintained offices and facilities in this County and/or conduct substantial business in this
County, and (ii) committed the wrongful conduct herein alleged in this County against members
of the CALIFORNIA CLASS and CALIFORNIA LABOR SUB-CLASS

THE CALIFORNIA CLASS
24, PLAINTIFF brings the First Cause of Action for Unfair, Unlawful and Deceptive
Business Practices pursuant to Cal. Bus. & Prof. Code §§ 17200, et seg. (the "UCL") as a Class

Action, pursuant to Cal. Code of Civ. Proc. § 382, on behalf of a California class, defined as all

individuals who are or previously were employed by Defendant Anning-Johnson in California

and classified as non-exempt employees (the “CALIFORNIA CLASS”) at any time during the
period beginning four (4) years prior to the filing of the original complaint and ending on the
date as determined by the Court (the “CALIFORNIA CLASS PERIOD”). The amount in
controversy for the aggregate claim of CALIFORNIA CLASS Members is under five million
dollars ($5,000,000.00).

25. To the extent equitable tolling operates to toll claims by the CALIFORNIA
CLASS against DEFENDANTS, the CALIFORNIA’ CLASS PERIOD should be adjusted
accordingly.

26. DEFENDANTS, as a matter of company policy, practice and procedure, and in
violation of the applicable Labor Code, Industrial Welfare Commission (“IWC”) Wage Order
requirements, and the applicable provisions of California law, intentionally, knowingly, and
willfully, engaged in a practice whereby DEFENDANTS systematically failed to record all
meal and rest breaks missed by PLAINTIFF and the other members of the CALIFORNIA
CLASS, even though DEFENDANTS enjoyed the benefit of this work, required employees to
perform this work and permitted or suffered to permit this work.

27. DEFENDANTS have the legal burden to establish that each and every
CALIFORNIA CLASS Member was paid accurately and was provided all meal and rest breaks

missed as required by California laws, DEFENDANTS, however, as a matter of uniform and

1h

CLASS ACTION COMPLAINT

 

 

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 12 of 41 Page ID #:140

Oo CO SI DN WA AF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

systematic policy and procedure failed to have in place during the CALIFORNIA CLASS
PERIOD and still fails to have in place a policy or practice to ensure that each and every
CALIFORNIA CLASS Member is paid as required by law, so as to satisfy its burden. This
common business practice applicable to each and every CALIFORNIA CLASS Member can be
adjudicated on a class-wide basis as unlawful, unfair, and/or deceptive under Cal. Business &
Professions Code§§ 17200, et seg. (the “UCL”) as causation, damages, and reliance are not
elements of this claim.

28, The CALIFONRIA CLASS is so numerous that joinder of all CALIFORNIA
CLASS Members is impracticable.

29. DEFENDANTS uniformly violated the rights of the CALIFORNIA CLASS
under California law by:

a. Violating the California Unfair Competition Laws, Cal. Bus. & Prof. Code §§
17200, et seg., by unlawfully, unfairly and/or deceptively having in place
company policies, practices and procedures that failed to pay all wages due the
CALIFORNIA CLASS for all time worked;

b. Committing an act of unfair competition in violation .of the California Unfair
Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et seq., by failing to
provide mandatory meal and/or rest breaks to PLAINTIFF and the
CALIFORNIA CLASS members;

c, Committing an act of unfair competition in violation of the California Unfair
Competition Laws, Cal. Bus. & Prof. Code §§ 17200 et seq., by violating Cal.
Lab. Code § 2802 by failing to reimburse PLAINTIFFS and the CALIFORNIA
CLASS members with necessary expenses incurred in the discharge of their job
duties; and

d. Committing an act of unfair competition in violation of, Cal. Bus. & Prof. Code
§§ 17200, et seg., by unlawfully, unfairly and/or deceptively having in place
company policies, practices and procedures that uniformly and systematically

failed to record and pay PLAINTIFF and other members of the CALIFORNIA

12

CLASS ACTION COMPLAINT

 

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 13 0f 41 Page ID #:141

i CLASS for all time worked, including minimum wages owed and overtime
2 wages owed for work performed by these employees.

3 30. The Class Action meets the statutory prerequisites for the maintenance of a Class
4 | Action as set forth in Cal. Code of Civ. Proc. § 382, in that:

5 a. The persons who comprise the CALIFORNIA CLASS are so numerous that the
6 joinder of all such persons is impracticable and the disposition of their claims as
7 a class will benefit the parties and the Court;

8 b. ‘Nearly all factual, legal, statutory, declaratory and injunctive relief issues that are
9 raised in this Complaint are common to the CALIFORNIA CLASS will apply

10 uniformly to every member of the CALIFORNIA CLASS;

11 c. The claims of the representative PLAINTIFF are typical of the claims of each

12 member of the CALIFORNIA CLASS. PLAINTIFF, like all the other members

13 of the CALIFORNIA CLASS, were classified as a non- exempt employee paid

14 | | on an hourly basis who was subjected to the DEFENDANT S’ deceptive practice

15 and policy which failed to provide the legally required meal and rest periods to

16 the CALIFORNIA CLASS and thereby systematically underpaid compensation

17 to PLAINTIFF and CALIFORNIA CLASS. PLAINTIFF sustained economic

18 injury as a result of DEFENDANTS? employment practices. PLAINTIFF, like all

19 the other members of the CALIFORNIA CLASS, were subjected to the uniform

20 employment practices of DEFENDANTS and was a non-exempt employee paid

21 on an hourly basis and paid additional non-discretionary incentive wages who

22 was subjected to the DEFENDANTS’ practice and policy which failed to pay the

23 correct rate of overtime wages due to the CALIFORNIA CLASS for all overtime

24 worked by the CALIFORNIA CLASS and thereby systematically under pays

25 overtime compensation to the CALIFORNIA CLASS. PLAINTIFF and the

6 members of the CALIFORNIA CLASS were and are similarly or identically

27 harmed by the same unlawful, deceptive, unfair and pervasive pattern of

- 28 misconduct engaged in by DEFENDANTS 5 and

 

 

13

CLASS ACTION COMPLAINT

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 14 0f 41 Page ID #:142

 

 

1 d. The representative PLAINTIFF will fairly and adequately represent and protect
2 the interest of the CALIFORNIA CLASS, and has retained counsel who are
3 competent and experienced in Class Action litigation. There are no material
4 conflicts between the claims of the representative PLAINTIFF and the members
5 of the CALIFORNIA CLASS that would make class certification inappropriate.
6 Counsel for the CALIFORNIA CLASS will vigorously assert the claims of all
q CALIF ORNIA CLASS Members.
8 31. ‘In addition to meeting the statutory prerequisites to a Class Action, this action is
9 | properly maintained as a Class Action pursuant to Cal. Code of Civ. Proc. § 382, in that:
10 a, Without class certification and determination of declaratory, injunctive, statutory
11 and other legal questions within the class format, prosecution of separate actions
12 by individual members of the CALIFORNIA CLASS will create the risk of
13 . i. Inconsistent or varying adjudications with respect to individual members
14 | of the CALIFORNIA CLASS which would establish incompatible
15 standards of conduct for the parties opposing the CALIFORNIA CLASS;
16 and/or; .
17 . ii. Adjudication with respect to individual members of the CALIFORNIA
18 CLASS which would as a practical matter be dispositive of interests of
19 the other members not party to the adjudication or substantially impair or
20 impede their ability to protect their interests.
1 b. The parties opposing the CALIFORNIA CLASS have acted or refused to act on
22 | grounds generally applicable to the CALIFORNIA CLASS, making appropriate
23 class-wide relief with respect to the CALIFORNIA CLASS as a whole in that
94 " DEFENDANT uniformly failed to pay all wages due for all time worked by the
25 members of the CALIFORNIA CLASS as required by law;
26 i, With respect to the First Cause of Action, the final relief on behalf of the
27 CALIFORNIA CLASS sought does not relate exclusively to restitution
. 28 because through this claim PLAINTIFF seek declaratory relief holding

14

CLASS ACTION COMPLAINT

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 15 of 41 Page ID #:143

Oo sS N NH BB

\o

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

that the DEFENDANTS’ . policy and practices constitute unfair
competition, along with declaratory relief, injunctive relief, and incidental
equitable relief as may be necessary to prevent and remedy the conduct

declared to constitute unfair competition;

c. Common questions of law and fact exist as to the members of the CALIFORNIA

CLASS, with respect to the practices and violations of California law as listed

above, and predominate over any question affecting only individual

CALIFORNIA CLASS Members, and a Class Action is superior to other

available methods for the fair and efficient adjudication of the controversy,

including consideration of:

i. The interests of the members of the CALIFORNIA CLASS in

il.

individually controlling the prosecution or defense of separate actions in
that the substantial expense of individual actions will be avoided to
recover the relatively small amount of economic losses sustained by the
individual CALIFORNIA CLASS Members when compared to the
substantial expense and burden of individual prosecution of | this
litigation;

Class certification will obviate the need for unduly duplicative litigation
that would create the risk of:

1. Inconsistent or varying adjudications with respect to individual
members of the CALIFORNIA CLASS, which would establish
incompatible standards of conduct for the DEFENDANTS;
and/or;

2. Adjudications with respect to individual members of the
CALIFORNIA CLASS would as a practical matter be dispositive
of the interests of the other members not parties to the
adjudication or substantially impair or impede their ability to

protect their interests;

15

 

 

CLASS ACTION COMPLAINT

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 16 of 41 Page ID #:144

1 iii. In the context of wage litigation, because a substantial number of
2 individual CALIFORNIA CLASS Members will avoid asserting their
3 legal rights out of fear of retaliation by DEFENDANTS, which may
4 adversely affect an individual’s job with DEFENDANTS or with a
5 subsequent employer, the Class Action is the only means to assert their
6 claims through a representative; and
7 iv. A class action is superior to other available methods for the fair and
8 efficient adjudication of this litigation because class treatment will
9 obviate the need for unduly and unnecessary duplicative litigation that is
10 likely to result in the absence of certification of this action pursuant to
11 Cal: Code of Civ. Proc. § 382.
12 32. The Court should permit this action to be maintained as a Class Action pursuant
13 | to Cal. Code of Civ. Proc. § 382 because:
14 a. The questions of law and fact common to the CALIFORNIA CLASS
15 predominate over any question affecting only individual CALIFORNIA CLASS
16 Members because the DEFENDANTS’ employment practices are uniform and
17 systematically applied with respect to the CALIFORNIA CLASS.
18 b. A Class Action is superior to any other available method for the fair and efficient
19 adjudication of the claims of the members of the CALIFORNIA CLASS because
20 in the context of employment litigation a substantial number of individual
31 CALIFORNIA CLASS Members will avoid asserting their rights individually
22 out of fear of retaliation or adverse impact on their employment;
23 c. The members of the CALIFORNIA CLASS are so numerous that it is
94 impractical to bring all members of the CALIFORNIA CLASS before the Court;
25 d. PLAINTIFF, and the other CALIFORNIA CLASS Members, will not be able to
26 obtain effective and economic legal redress unless the action is maintained as a
27 Class Action;
28:

 

 

16

CLASS ACTION COMPLAINT

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 17 of 41 Page ID #:145

aN ONO OC DSO

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28:

 

e. There is a community of interest in obtaining appropriate legal and equitable
relief for the acts of unfair competition, statutory violations and other
improprieties, and in obtaining adequate compensation for the damages and
injuries which DEFENDANTS’ actions have inflicted upon the CALIFORNIA
CLASS;

f. There is a community of interest in ensuring that the combined assets of
DEFENDANTS are sufficient to adequately compensate the members of the
CALIFORNIA CLASS for the injuries sustained;

g. DEFENDANTS have acted or refused to act on grounds generally applicable to
the CALIFORNIA CLASS, thereby making final class-wide relief appropriate
with respect to the CALIFORNIA CLASS as a whole;

h. The members of the CALIFORNIA CLASS are readily ascertainable from the
business records of DEFENDANTS; and |

1. Class treatment provides manageable judicial treatment calculated to bring an
efficient and rapid conclusion to all litigation of all wage and hour related claims
arising out of the conduct of DEFENDANTS as to the members of the
CALIFORNIA CLASS.

33. DEFENDANTS maintain records from which the Court can ascertain and
identify by job title each of DEFENDANTS’ employees who as have been systematically,
intentionally and uniformly subjected to DEFENDANTS’ company policy, practices and
procedures as herein alleged. PLAINTIFF will seek leave to amend the Complaint to include
any additional job titles of similarly situated employees when they have been identified,

THE CALIFORNIA LABOR SUB-CLASS

34. PLAINTIFF further bring the Second, Third, Fourth, Fifth, Sixth, Seventh, and
Eighth causes of Action on behalf of a California sub-class, defined as all members of the
CALIFORNIA CLASS classified as non-exempt employees (the “CALIFORNIA LABOR
SUB-CLASS”) at any time during the period three (3) years prior to the filing of the original
complaint and ending on the date as determined by the Court (the “CALIFORNIA LABOR

17

 

 

CLASS ACTION COMPLAINT

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 18 of 41 Page ID #:146

oO NY Dn nA FP W Wb

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

SUB-CLASS PERIOD”) pursuant to Cal. Code of Civ. Proc. § 382. The amount in controversy
for the aggregate claim of CALIFORNIA LABOR SUB-CLASS Members is under five million
dollars ($5,000,000.00).

35. DEFENDANTS, as a matter of company policy, practice and procedure, and in
violation of the applicable Labor Code, Industrial Welfare Commission (“TWC”) Wage Order
requirements, and the applicable provisions of California law, intentionally, knowingly, and
willfully, engaged in a practice whereby DEFENDANTS failed to correctly pay for the time
worked by PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS,
and other wages and premiums owed to these employees, even though DEFENDANTS enjoyed
the benefit of this work, required employees to perform this work and permitted or suffered to
permit this overtime work. DEFENDANTS have uniformly denied these CALIFORNIA
LABOR SUB-CLASS Members wages to which these employees are entitled in order to
unfairly cheat the competition and unlawfully profit. To the extent equitable tolling operates to
toll claims by the CALIFORNIA LABOR SUB- CLASS against DEFENDANT, the
CALIFORNIA LABOR SUB-CLASS PERIOD should be adjusted accordingly.

36. | DEFENDANTS maintain records from which the Court can ascertain and
identify by name and job title, each of DEFENDANTS’ employees who have been
systematically, intentionally and uniformly subjected to DEFENDANT’S company policy,
practices and procedures as herein alleged. PLAINTIFF will seek leave to amend the Complaint
to include any additional job titles of similarly situated employees when they have been
identified.

37. The CALIFORNIA LABOR SUB-CLASS is so numerous that joinder of all
CALIFORNIA LABOR SUB-CLASS Members is impracticable

38. Common questions of law and fact exist as to members of the CALIFORNIA
LABOR SUB-CLASS, including, but not limited, to the following:

a. Whether DEFENDANTS unlawfully failed to correctly calculate and pay
compensation due to members of the CALIFORNIA LABOR SUB- CLASS for

18

CLASS ACTION COMPLAINT

 

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 19 of 41 Page ID #:147

at missed meal and rest breaks in violation of the California Labor Code and
a) California regulations and the applicable California Wage Order;

3 b. Whether DEFENDANTS failed to provide PLAINTIFF and the other members

4 of the CALIFORNIA LABOR SUB-CLASS with legally required uninterrupted

5 thirty (30) minute meal breaks and rest periods;

6 c. Whether DEFENDANTS failed to provide PLAINTIFF and the other members

7 of the CALIFORNIA LABOR SUB-CLASS with accurate itemized wage

8 statements;

9 d. Whether DEFENDANTS unlawfully failed to pay overtime compensation to
10 members of the CALIFORNIA LABOR SUB-CLASS in violation of the
11 California Labor Code and California regulations and the applicable California
12 Wage Order;

13 e. Whether the members of the CALIFORNIA LABOR SUB-CLASS are entitled
14 to compensation for time worked, including overtime worked, under the overtime
15 pay requirements of California law;

16 |. f. Whether DEFENDANTS have engaged in unfair competition by the above-listed
17 conduct;

18 g. The proper measure of damages and penalties owed to the members of the
19 CALIFORNIA LABOR SUB-CLASS; and

20 h. Whether DEFENDANTS’ conduct was willful.

1 39, DEFENDANTS violated the rights of the CALIFORNIA LABOR SUB-CLASS

22 || under California law by:
23 a. Violating Cal. Lab. Code §§ 510, et seq., by failing to correctly pay PLAINTIFF

 

 

24 and the members of the CALIFORNIA LABOR SUB-CLASS all wages due for

25 overtime worked, for which DEFENDANTS are liable pursuant to Cal. Lab.

6 Code § 1194;

27 b. Violating Cal. Lab. Code §§ 1194, 1197 & 1197.1 et seq., by failing to accurately

28 pay PLAINTIFF and the members of the CALIFORNIA LABOR SUB-CLASS
19

 

CLASS ACTION COMPLAINT

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 20 0f 41 Page ID #:148

SN HD A BR W YW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

40,

the correct minimum wage pay for which DEFENDANTS are liable pursuant to
Cal. Lab. Code §§ 1194 and 1197;

. Violating Cal. Lab. Code §§ 226.7 and 512, by failing to provide PLAINTIFF

and the other members of the CALIFORNIA CLASS with all legally required
off-duty, uninterrupted thirty (30) minute meal breaks and the legally required
rest breaks;

. Violating Cal. Lab. Code § 226, by failing to provide PLAINTIFF and the

members of the CALIFORNIA LABOR SUB-CLASS with an accurate itemized
statement in writing showing all accurate rates in effect during the pay period
and the corresponding amount of time worked at each overtime rate by the

employee;

. Violating Cal. Lab. Code § 2802 by failing to reimburse PLAINTIFF and the

CALIFORNIA CLASS members with necessary expenses incurred in the
discharge of their job duties; |

Violating Cal. Lab. Code §§ 201, 202 and/or 203, which provides that when an
employee is discharged or quits from employment, the employer must pay the
employee all wages due without abatement, by failing to tender full payment
and/or restitution of wages owed or in the mamner required by California law to
the members of the CALIFORNIA LABOR SUB-CLASS who have terminated
their employment. |

This Class Action meets the statutory prerequisites for the maintenance of a

Class Action as set forth in Cal. Code of Civ. Proc. § 382, in that:
a. The persons who comprise the CALIFORNIA LABOR SUB-CLASS are so

numerous that the joinder of all CALIFORNIA LABOR SUB-CLASS Members
is impracticable and the disposition of their claims as a class will benefit the

parties and the Court;

. Nearly all factual, legal, statutory, declaratory and injunctive relief issues that are

raised in this Complaint are common to the CALIFORNIA LABOR SUB-

20

CLASS ACTION COMPLAINT

 

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 21 of 41 Page ID #:149

1 , CLASS and will apply uniformly to every member of the CALIFORNIA
2 LABOR SUB-CLASS;
3 c. The claims of the representative PLAINTIFF are typical of the claims of each
4 member of the CALIFORNIA LABOR SUB-CLASS. PLAINTIFF, like all the
5 other members of the CALIFORNIA LABORSUB-CLASS, was a non-exempt
6 employee paid on an hourly basis and paid additional non-discretionary incentive
7 wages who was subjected to the DEFENDANTS’ practice and policy which
8 failed to pay the correct rate of overtime wages and total amount of wages due to
9 the CALIFORNIA LABOR SUB-CLASS. PLAINTIFF sustained economic
10 injury as a result of DEFENDANTS’ employment practices. PLAINTIFF and the
11 members of the CALIFORNIA LABOR SUB-CLASS were and are similarly or
12 identically harmed by the same unlawful, deceptive, unfair and pervasive pattern
123 , of misconduct engaged in by DEFENDANTS; and
14 | d. The representative PLAINTIFF will fairly and adequately represent and protect
15 the interest of the CALIFORNIA LABOR SUB-CLASS, and has retained
16 | counsel who are competent and experienced in Class Action litigation. There are
17 no material conflicts between the claims of the representative PLAINTIFF and
18 the members of the CALIFORNIA LABOR SUB-CLASS that would make class
19 certification inappropriate. Counsel for the CALIFORNIA LABOR SUB-CLASS
20 will vigorously assert the claims of all CALIFORNIA LABOR SUB-CLASS
21 Members.
22 41. In addition to meeting the statutory prerequisites to a Class Action, this action is
23 || properly maintained as a Class Action pursuant to Cal. Code of Civ. Proc. § 382, in that:
24 a. Without class certification and determination of declaratory, injunctive, statutory
25 and other legal questions within the class format, prosecution of separate actions
26 by individual members of the CALIFORNIA LABOR SUB-CLASS will create:
27 the risk of: |
28 |

 

 

21

 

CLASS ACTION COMPLAINT

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 22 of 41 Page ID #:150

 

 

1 i, Inconsistent or varying adjudications with respect to individual members
2 of the CALIFORNIA LABOR SUB-CLASS which would establish
3 incompatible standards of conduct for the parties opposing the
4 CALIFORNIA LABOR SUB-CLASS; or

5 ii, Adjudication with respect to individual members of the CALIFORNIA

6 LABOR SUB-CLASS which would as a practical matter be dispositive of

7 interests of the other members not party to the adjudication or

8 substantially impair or impede their ability to protect their interests.

9 b. The parties opposing the CALIFORNIA LABOR SUB-CLASS have acted or
10 refused to act on grounds generally applicable to the CALIFORNIA LABOR
11 SUB-CLASS, making appropriate class-wide relief with respect to the
12 CALIFORNIA LABOR SUB-CLASS as a whole in that DEFENDANT
13 uniformly failed to pay all wages due for all time worked by the members of the
14 CALIFORNIA LABOR SUB-CLASS as required by law; |
15 c. Common questions of law and fact predominate as to the members of the
16 CALIFORNIA LABOR SUB-CLASS, with respect to the practices and
17 violations of Califomia Law as listed above, and predominate over any question
18 affecting only individual CALIFORNIA LABOR SUB-CLASS Members, and a
19 Class Action is superior to other available methods for the fair and efficient
20 adjudication of the controversy, including consideration of:

21 i. The interests of the members of the CALIFORNIA LABOR SUB-.
22 CLASS in individually controlling the prosecution or defense of separate
23 actions in that the substantial expense of individual actions will be
94 avoided to recover the relatively small amount of economic losses
25 sustained by the individual CALIFORNIA LABOR SUB-CLASS
26 Members when compared to the substantial expense and burden of
27 individual prosecution of this litigation;

28

22

 

CLASS ACTION COMPLAINT

 

 

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 23 0f 41 Page ID #:151

mr

bw NH HY NY NH NY NY YN YD eB Be ee ee YS ve SS ve
ao ND MO FF Bw NHN KF SFG Ow aM DH BR WD HH SB BS

So CO ST DBD A HR WY WN

 

ii. Class certification will obviate the need for unduly duplicative litigation
that would create the risk of:

1. Inconsistent or varying adjudications with respect to individual
members of the CALIFORNIA LABOR SUB-CLASS, which
would establish incompatible standards of conduct for the
DEFENDANTS; and/or,

2. Adjudications with respect to individual members of the

CALIFORNIA LABOR SUB-CLASS would as a practical matter’

be dispositive of the interests of the other members not parties to
the adjudication or substantially impair or impede their ability to
protect their interests;

iii. In the context of wage litigation because a substantial number of
individual CALIFORNIA LABOR SUB-CLASS Members will avoid
asserting their legal rights out of fear of retaliation by DEFENDANTS,
which may adversely affect an individual’s job with DEFENDANTS or
with a subsequent employer, the Class Action is the only means to assert
their claims through a representative; and,

iv. A class action is superior to other available methods for the fair and
efficient adjudication of this litigation because class treatment will
obviate the need for unduly and unnecessary duplicative litigation that is
likely to result in the absence of certification of this action pursuant to
Cal. Code of Civ. Proc. § 382.

42, This Court should permit this action to be maintained as a Class Action pursuant
to Cal. Code of Civ. Proc. § 382 because:
a. The questions of law and fact common to the CALIFORNIA LABOR SUB-
CLASS predominate over any question affecting only individual CALIFORNIA
LABOR SUB-CLASS Members;

23

CLASS ACTION COMPLAINT

 

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 24 of 41 Page ID #:152

aos NH AH HR WH HD

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

. A Class Action is superior to any other available method for the fair and efficient

adjudication of the claims of the members of the CALIFORNIA LABOR SUB-
CLASS because in the context of employment litigation a substantial number of
individual CALIFORNIA LABOR SUB-CLASS Members will avoid asserting
their rights individually out of fear of retaliation or adverse impact on their

employment;

. The members of the CALIFORNIA LABOR SUB-CLASS are so numerous that

it is impractical to bring all members of the CALIFORNIA LABOR SUB-
CLASS before the Court;

. PLAINTIFF, and the other CALIFORNIA LABOR SUB-CLASS Members, will

not be able to obtain effective and economic legal redress unless the action is

maintained as a Class Action;

. There is a community of interest in obtaining appropriate legal and equitable

relief for the acts of unfair competition, statutory violations and other
improprieties, and in obtaining adequate compensation for the damages and
injuries which DEFENDANTS? actions have inflicted upon the CALIFORNIA
LABOR SUB-CLASS;

There is a community of interest in ensuring that the combined assets of
DEFENDANTS are sufficient to adequately compensate the members of the
CALIFORNIA LABOR SUB-CLASS for the injuries sustained;

. DEFENDANTS have acted or refused to act on grounds generally applicable to

the CALIFORNIA LABOR SUB-CLASS, thereby making final class-wide relief
appropriate with respect to the CALIFORNIA LABOR SUB-CLASS as a whole;

. The members of the CALIFORNIA LABOR SUB-CLASS are readily

ascertainable from the business records of DEFENDANTS. The CALIFORNIA
LABOR SUB-CLASS consists of all CALIFORNIA CLASS Members classified
as non-exempt employees during the CALIFORNIA LABOR SUB-CLASS
PERIOD; and

24

CLASS ACTION COMPLAINT

 

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 25 of 41 Page ID #:153

1 i. Class treatment provides manageable judicial treatment calculated to bring an
efficient and rapid conclusion to all litigation of all wage and hour related claims
arising out of the conduct of DEFENDANTS as to the members of the
CALIFORNIA LABOR SUB-CLASS.
FIRST CAUSE OF ACTION
UNLAWFUL BUSINESS PRACTICES
(Cal. Bus. And Prof. Code §§ 17200, et seg.)

Qo NAN Hn A FR WW WH

(Alleged By PLAINTIFF and the CALIFORNIA CLASS against all DEFENDANTS)

‘oO

43, PLAINTIFF, and the other members of the CALIFORNIA CLASS, reallege and
10 incorporate by this reference, as though fully set forth herein, the prior paragraphs of this
11 | Complaint.

12 44. DEFENDANT is a “person” as that term is defined under Cal. Bus. And Prof.
13 | Code § 17021.

14 45. California Business & Professions Code §§ 17200, et seg. (the “UCL” defines
15 | unfair competition as any unlawful, unfair, or fraudulent business act or practice. Section 17203
16 | authorizes injunctive, declaratory, and/or other equitable relief with respect to unfair

17 | competition as follows:

18 Any person who engages, has engaged, or proposes to engage in unfair competition may
19 be enjoined in any court of competent jurisdiction. The court may make such orders or
20 judgments, including the appointment of a receiver, as may be necessary to prevent the
41 use or employment by any person of any practice which constitutes unfair competition,
22 as defined in this chapter, or as may be necessary to restore to any person in interest any
23 money or property, real or personal, which may have been acquired by means of such
24 unfair competition. (Cal. Bus. & Prof. Code § 17203).

95 46. By the conduct alleged herein, DEFENDANTS have engaged and continues to

26 || engage in a business practice which violates California law, including but not limited to, the
27 | applicable Wage Order(s), the California Code of Regulations and the California Labor Code
28 | including Sections 201, 202, 203, 204, 206.5, 226, 226.7, 510, 512, 558, 1194, 1197, 1197.1,

 

 

25

 

CLASS ACTION COMPLAINT

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 26 of 41 Page ID #:154

1 | 1198, and 2802 for which this Court should issue declaratory and other equitable relief pursuant .
to Cal. Bus. & Prof. Code § 17203 as may be necessary to prevent and remedy the conduct held
to constitute unfair competition, including restitution of wages wrongfully withheld.

47. By the conduct alleged herein, DEFENDANTS’ practices were unlawful and
unfair in that these practices violated public policy, were immoral, unethical, oppressive
unscrupulous or substantially injurious to-employees, and were without valid justification or
utility for which this Court should issue equitable and injunctive relief pursuant to Section
17203 of the California Business & Professions Code, including restitution of wages wrongfully

withheld.

Oo Se SIT WDB Nm BP WH b

10 48. By the conduct alleged herein, DEFENDANTS’ practices were deceptive and
11 fraudulent j in that DEFENDANTS?’ uniform policy and practice failed to pay PLAINTIFF, and
12 | other members of the CALIFORNIA CLASS, wages due, failed to accurately to record the time
13 || worked, and failed to reimburse for expenses due to a systematic practice that cannot be
14 | justified, pursuant to the applicable Cal. Lab. Code, and Industrial Welfare Commission
15 || requirements in violation of Cal. Bus. Code §§ 17200, ef seg., and for which this Court should
16 |/issue injunctive and equitable relief, pursuant to Cal. Bus. & Prof. Code § 17203, including
17 | restitution of wages wrongfully withheld.

18 49. By the conduct alleged herein, DEFENDANTS? practices were also unlawful,
19 | unfair and deceptive in that DEFENDANTS’ employment practices caused PLAINTIFF and the
20 |} other members of the CALIFORNIA CLASS to be underpaid during their employment with
21 | DEFENDANTS.

22 50. By the conduct alleged herein, DEFENDANTS’ practices were also unfair and
23 | deceptive in that DEFENDANTS’ uniform policies, practices and procedures failed to provide
24 ||mandatory meal and/or rest breaks to PLAINTIFF and the CALIFORNIA CLASS members.

25 51. ‘Therefore, PLAINTIFF demands on behalf of himself and on behalf of each
26 | CALIFORNIA CLASS member, one (1) hour of pay for each workday in which an off-duty
27 | meal period was not timely provided for each five (5) hours of work, and/or one (1) hour of pay

28

 

 

26

CLASS ACTION COMPLAINT

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 27 of 41 Page ID #:155

_

for each workday in which a second off-duty meal period was not timely provided for each ten
(10) hours of work.

52. PLAINTIFF further demands on behalf of himself and on behalf of each
CALIFORNIA CLASS member, one (1) hour of pay for each workday in which a rest period
was not timely provided as required by law.

53. By and through the unlawful and unfair business practices described herein,
DEFENDANTS have obtained valuable property, money and services from PLAINTIFF and the
other members of the CALIFORNIA CLASS, including earned wages, and has deprived them

0 Oo ND DH WwW BR wY Bw

of valuable rights and benefits guaranteed by law and contract, all to the detriment of these

—
©

employees and to the benefit of DEFENDANTS so as to allow DEFENDANT to unfairly

compete against competitors who comply with the law.

hd et
oO Re

54. All the acts described herein as violations of, among other things, the Industrial

Welfare Commission Wage Orders, the California Code of Regulations, and the California

me
Pp WwW

Labor Code, were unlawful and in violation of public policy, were immoral, unethical,

oppressive and unscrupulous, were deceptive, and thereby constitute unlawful, unfair and

pa
nN

deceptive business practices in \ violation of Cal. Bus. & Prof..Code §§ 17200, et seq..

he
ON

55. PLAINTIFF and the other members of the CALIFORNIA CLASS are entitled to,

ha
~]

and do, seek such relief as may be necessary to restore to them the money and property which

—
oo

DEFENDANTS have acquired, or of which PLAINTIFF and the other members of the

i
\O

CALIFORNIA CLASS have been deprived, by means of the above described unlawful and

i)
oS

unfair business practices, including earned but unpaid wages.

i)
paar

56. PLAINTIFF and the other members of the CALIFORNIA CLASS are further

N
nN

entitled to, and do, seek a declaration that the described business practices are unlawful, unfair

Bo N
BR WwW

and deceptive, and that injunctive relief should be issued restraining DEFENDANTS from

engaging in any unlawful and unfair business practices in the future.

bo
wn

57. PLAINTIFF and the other members of the CALIFORNIA CLASS have no plain,

bo
nN

speedy and/or adequate remedy at law that will end the unlawful and unfair business practices

No ON
ao mn

of DEFENDANTS. Further, the practices herein alleged presently continue to occur unabated.

 

 

27

CLASS ACTION COMPLAINT

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 28 of 41 Page ID #:156

Oo “sa NH A BSB

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

As a result of the unlawful and unfair business practices described herein, PLAINTIFF and the
other members of the CALIFORNIA CLASS have suffered ‘and will continue to suffer
irreparable legal and economic harm unless DEFENDANTS are restrained from continuing to
engage in these unlawful and unfair business practices.
SECOND CAUSE OF ACTION
FAILURE TO PAY MINIMUM WAGES
(Cal. Lab. Code §§ 1194, 1197 and 1197.1)
(Alleged By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS against ALL
DEFENDANTS)

58. PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-CLASS,
reallege and incorporate by this reference, as though fully set forth herein, the prior paragraphs
of this Complaint.

59. PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS
bring a claim for DEFENDANTS? willful and intentional violations of the California Labor
Code and the Industrial Welfare Commission requirements for DEFENDANTS’ failure to
accurately calculate and pay minimum wages to PLAINTIFF and CALIFORNIA CLASS
Members.

60. Pursuant to Cal. Lab. Code § 204, other applicable laws and regulations, and
public policy, an employer must timely pay its employees for all hours worked.

61. Cal. Lab. Code § 1197 provides the minimum wage for employees fixed by the
commission is the minimum wage to be paid to employees, and the payment of a wage less than
the minimum so fixed is unlawful.

62. Cal. Lab. Code § 1194 establishes an employee’s right to recover unpaid wages,
including minimum wage compensation and interest thereon, together with the costs of suit.

63. DEFENDANTS maintained a uniform wage practice of paying PLAINTIFF and
the other members of the CALIFORNIA LABOR SUB-CLASS without regard to the correct

amount of time they work. As set forth herein, DEFENDANT’S uniform policy and practice

28

 

 

CLASS ACTION COMPLAINT

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 29 of 41 Page ID #:157

1 | was to unlawfully and intentionally deny timely payment of wages due to PLAINTIFF and the
other members of the CALIFORNIA LABOR SUB-CLASS.

64, DEFENDANTS’ uniform pattern of unlawful wage and hour practices
manifested, without limitation, applicable to the CALIFORNIA LABOR SUB-CLASS as a
whole, as a result of implementing a uniform policy and practice that denies accurate
compensation to PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-

CLASS in regards to minimum wage pay.

Qo NN DN A BR WH WN

65. In committing these violations of the California Labor Code, DEFENDANTS

©

inaccurately calculated the correct time worked and consequently underpaid the actual time
10 | worked by PLAINTIFF and other members of the CALIFORNIA LABOR. SUB-CLASS.
11 | DEFENDANTS acted in an illegal attempt to avoid the payment of all earned wages, and other
12 | benefits in violation of the California Labor Code, the Industrial Welfare Commission
13 | requirements and other applicable laws and regulations.

14 66. As a direct result of DEFENDANTS?’ unlawful Wage practices as alleged herein,
15 | PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS did not
16 | receive the correct minimum wage compens ation for their time worked for DEFENDANTS.

17 67. During the CALIFORNIA LABOR SUB-CLASS PERIOD, PLAINTIFF and the
18 | other members of the CALIFORNIA LABOR SUB-CLASS were paid less for time worked than
19 | they were entitled to, constituting a failure to pay all earned wages.

20 68. By virtue of DEFENDANTS’ unlawful failure to accurately pay all earned
21 | compensation to PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-
22 |CLASS for the true time they worked, PLAINTIFF and the other members of the
23 | CALIFORNIA LABOR SUB-CLASS have suffered and will continue to suffer an economic
24 |/injury in amounts which are presently unknown to them and which will be ascertained
25 | according to proof at trial.

26 69. DEFENDANTS knew or should have known that PLAINTIFF and the other
27 |members of the CALIFORNIA LABOR SUB-CLASS were under compensated for their time

28 | worked. DEFENDANTS systematically elected, either through intentional malfeasance or gross

 

 

29

CLASS ACTION COMPLAINT

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 30 of 41 Page ID #:158

10-

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

I Aw PR WwW Ww

 

nonfeasance, to not pay employees for their labor as a matter of uniform company policy,
practice and procedure, and DEFENDANTS perpetrated this systematic scheme by refusing to
pay PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS the
correct minimum wages for their time worked.

70. In performing the acts and practices herein alleged in violation of California labor
laws, and refusing to compensate members of the CALIFORNIA LABOR SUB-CLASS for all
time worked and provide them with requisite compensation, DEFENDANTS acted and
continues to act intentionally, oppressively, and maliciously toward PLAINTIFF and the other
members of the CALIFORNIA LABOR SUB-CLASS with conscious and utter disregard for
their legal rights, or the consequences to them, and with the despicable intent of depriving them
of their property and legal rights, and otherwise causing them injury in order to increase
company profits at the expense of these employees.

71. PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS
therefore request recovery of all unpaid wages, according to proof, interest, statutory costs, as

well as the assessment of any statutory penalties against DEFENDANTS, in a sum as provided

by the California Labor Code and/or other applicable statutes. To the extent minimum wage ;

compensation is determined to be owed to the CALIFORNIA LABOR SUB-CLASS Members
who have terminated their employment, DEFENDANTS’ conduct also violates Labor Code §§
201 and/or 202, and therefore these individuals are also entitled to waiting time penalties under
Cal. Lab, Code §203, which penalties are sought herein on behalf of these CALIFORNIA
LABOR SUB-CLASS Members. DEFENDANTS’ conduct as alleged herein was willful,
intentional and not in good faith. Further, PLAINTIFF and other CALIFORNIA LABOR SUB-

CLASS Members are entitled to seek and recover statutory costs.

//I

30

CLASS ACTION COMPLAINT

 

se eet eee

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 31 0f 41 Page ID #:159

1° _ THIRD CAUSE OF ACTION
FAILURE TO PAY OVERTIME COMPENSATION
(Cal. Lab. Code §§ 204, 510, 1194 and 1198)
(Alleged By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS against ALL
DEFENDANTS)
72, PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-CLASS,

reallege and incorporate by this reference, as though fully set forth herein, the prior paragraphs

oN TN A BR W bP

of this Complaint.
73. PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS

\o

10 | bring a claim for DEFENDANTS’ willful and intentional violations of the California Labor
11 | Code and the Industrial Welfare Commission requirements for DEFENDANTS’ failure to
12 || accurately calculate the applicable rates for all overtime worked by PLAINTIFF and other
13 || members of the CALIFORNIA LABOR SUB-CLASS and DEFENDANTS” failure to properly
14 | compensate the members of the CALIFORNIA LABOR SUB-CLASS for overtime worked, .
15 | including, work performed in excess of eight (8) hours in a workday and/or forty (40) hours in
16 || any workweek.

17 74. Pursuant to Cal. Lab. Code § 204, other applicable laws and regulations, and
18 || public policy, an employer must timely pay its employees for all hours worked.

19 75. Cal. Lab. Code § 510 further provides that employees in California shall not be
20 | employed more than eight (8) hours per workday and/or more than forty (40) hours per
21 | workweek unless they receive additional compensation beyond their regular wages in amount
22 || specified by law.

23 76. Cal. Lab, Code § 1194 establishes an employee’s right to recover unpaid wages,
24 | including overtime compensation and interest thereon, together with the costs of suit. Cal. Lab.
25 | Code § 1198 further states that the employment of an employee for longer hours than those
26 | fixed by the Industrial Welfare Commission is unlawful.

27 77, DEFENDANTS maintained a uniform wage practice of paying PLAINTIFF and
28 || the other members of the CALIFORNIA LABOR SUB-CLASS without regard to the correct

 

 

31

CLASS ACTION COMPLAINT

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 32 of 41 Page ID #:160

_

amount of overtime worked and correct applicable overtime rate for the amount of overtime
they worked. As set forth herein, DEFENDANTS? uniform policy and practice was to
unlawfully and intentionally deny timely payment of wages due for the overtime worked by
PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS, and
DEFENDANTS in fact failed to pay these employees the correct applicable overtime wages for
all overtime worked.

78. DEFENDANTS’ uniform pattern of unlawful wage and hour practices
manifested, without limitation, applicable to the CALIFORNIA LABOR SUB-CLASS as a

oO Oe NI DN WH KR WH bw

whole, as a result of implementing a uniform policy and practice that denied accurate

—
2

compensation to PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-

CLASS for all overtime worked, including, the work performed in excess of eight (8) hours in a

—
No

workday and/or forty (40) hours in any workweek.

m
ta

79. Jn committing these violations of the California Labor Code, DEFENDANTS

inaccurately calculated the amount of overtime worked and the applicable overtime rates and

—
ps.

consequently underpaid the actual time worked by PLAINTIFF and other members of the

hee
nN A

CALIFORNIA LABOR SUB-CLASS. DEFENDANTS acted in an illegal attempt to avoid the

payment of all earned wages, and other benefits in violation of the California Labor Code, the

— ee
co AY

Industrial Welfare Commission requirements and other applicable laws and regulations.
80. As a direct result of DEFENDANTS’ unlawful wage practices as alleged herein,
PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS did not

wo
oa 0

receive full compensation for all overtime worked,

bd
me

81. Cal. Lab. Code § 515 sets out various categories of employees who are exempt

yO N
Ww we

from the overtime requirements of the law. None of these exemptions are applicable to

PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS. Further

bo
ay

PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS are not subject

dS
a

to a valid collective bargaining agreement that would preclude the causes of action contained

i)
nN

herein this Complaint. Rather, PLAINTIFF brings this Action on behalf of himself and the

No oN
oO

 

 

32

CLASS ACTION COMPLAINT

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 33 of 41 Page ID #:161

CALIFORNIA LABOR SUB-CLASS based on DEFENDANTS’ violations of non-negotiable,

iv

non-waivable rights provided by the State of California.

82. During the CALIFORNIA LABOR SUB-CLASS PERIOD, PLAINTIFF and the
other members of the CALIFORNIA LABOR SUB-CLASS were paid less for time worked than
they were entitled to, constituting a failure to pay all earned wages.

83. DEFENDANTS failed to accurately pay PLAINTIFF and the other members of
the CALIFORNIA LABOR SUB-CLASS overtime wages for the time they worked which was

in excess of the maximum hours permissible by law as required by Cal. Lab. Code §§ 510, 1194

oO OO SI DW A BP W WH

& 1198, even though PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-

pak
©

CLASS were required to work, and did in fact work, overtime as to which DEFENDANT failed

_—
—

to accurately record and pay using the applicable overtime rate as evidenced by

me
bo

DEFENDANTS business records and witnessed by employees.

me
ios)

84. By virtue of DEFENDANTS’ unlawful failure to accurately pay all earned
compensation to PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-

a oe
Ur A

CLASS for the true time they worked, PLAINTIFF and the other members of the
CALIFORNIA LABOR SUB-CLASS have suffered and will continue to suffer an economic

_
N

injury in amounts which are presently unknown to them and which will be ascertained

ee
~l

according to proof at trial.

e
oo

85. DEFENDANTS knew or should have known that PLAINTIFF and the other

—
‘oO

members of the CALIFORNIA LABOR SUB-CLASS are under compensated for their overtime

bo
So

worked. DEFENDANTS systematically elected, either through intentional malfeasance or gross

N b&
No

nonfeasance, to not pay employees for their labor as a matter of uniform company policy,
practice and procedure, and DEFENDANTS perpetrated this systematic scheme by refusing to
pay PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS the

non NH WN
nA BB WH

applicable overtime rate.

86. In performing the acts and practices herein alleged in violation of California labor

Yo Ww
“DON

laws, and refusing to compensate the members of the CALIFORNIA LABOR SUB-CLASS for

all time worked and provide them with the requisite overtime compensation, DEFENDANTS

bo
oo

 

 

33

CLASS ACTION COMPLAINT

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 34 of 41 Page ID #:162

acted and continues to act intentionally, oppressively, and maliciously toward PLAINTIFF and

peed

the other members of the CALIFORNIA LABOR SUB-CLASS with a conscious and utter
disregard for their legal rights, or the consequences to them, and with the despicable intent of
depriving them of their property and legal rights, and otherwise causing them injury in order to
increase company profits at the expense of these employees. .

87. PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS
therefore request recovery of all unpaid wages, including overtime wages, according to proof,

interest, statutory costs, as well as the assessment of any statutory penalties against

Oo oOo Ss DB mH BP WO WN

DEFENDANTS, in a sum as provided by the California Labor Code and/or other applicable

—
oO

statutes. To the extent overtime compensation is determined to be owed to the CALIFORNIA

LABOR SUB-CLASS Members who have terminated their employment, DEFENDANTS’

—
BR

conduct also violates Labor Code §§ 201 and/or 202, and therefore these individuals are also be |

Ree
WN NN

entitled to waiting time penalties under Cal. Lab. Code § 203, which penalties are sought herein

on behalf of these CALIFORNIA LABOR SUB-CLASS Members. DEFENDANTS? conduct as

re ee
A

alleged herein was willful, intentional and not in good faith. Further, PLAINTIFF. and other

nN

CALIFORNIA LABOR SUB-CLASS Members are entitled to seek and recover statutory costs.
FOURTH CAUSE OF ACTION
FAILURE TO PROVIDE REQUIRED MEAL PERIODS -

me oR
ao mn

(Cal. Lab. Code §§ 226.7 & 512)
(Alleged by PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and against all
DEFENDANTS)
88. PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-

Ho NS BY eB
Ny FP @D ©

CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior

Nw
oS)

paragraphs of this Complaint.

ho
fs

89. During the CALIFORNIA CLASS PERIOD, DEFENDANT failed to provide all

y wv
N AN

the legally required off-duty meal breaks to PLAINTIFF and the other CALIFORNIA LABOR
SUB-CLASS Members as required by the applicable Wage Order and Labor Code. The nature

Yo NN
ao ws

of the work performed by PLAINTIFF and CALIFORNIA LABOR SUB-CLASS MEMBERS

 

 

34

CLASS ACTION COMPLAINT

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 35 of 41 Page ID #:163

10
U1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Oo CO NAD HW BR W BH

 

did not prevent these employees from being relieved of all of their duties for the legally required
off-duty meal periods. As a result of their rigorous work schedules, PLAINTIFF and other
CALIFORNIA LABOR SUB-CLASS Members were often not fully relieved of duty by
DEFENDANTS for their meal periods. Additionally, DEFENDANTS? failure to provide
PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS Members with legally required meal
breaks prior to their fifth (5th) hour of work is evidenced by DEFENDANTS’ business records.
As a result, PLAINTIFF and other members of the CALIFORNIA LABOR SUB-CLASS
therefore forfeited meal breaks without additional compensation and in accordance with
DEFENDANTS’ strict corporate policy and practice.

90. DEFENDANT further violated California Labor Code §§ 226.7 and the
applicable IWC Wage Order by failing to compensate PLAINTIFF and CALIFORNIA LABOR.
SUB-CLASS Members who were not provided a meal period, in accordance with the applicable
Wage Order, one additional hour of compensation at each employee’s regular rate of pay for
each workday that a meal period was not provided,

91. As a proximate result of the aforementioned violations, PLAINTIFF and
CALIFORNIA LABOR SUB-CLASS Members have been damaged in an amount according to
proof at trial, and seek all wages earned and due, interest, penalties, expenses and costs of suit.

FIFTH CAUSE OF ACTION
FAILURE TO PROVIDE REQUIRED REST PERIODS
(Cal. Lab. Code §§ 226.7 & 512)
(Alleged by PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and against all
DEFENDANTS)

92. PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-
CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior
paragraphs of this Complaint. |

93. PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS Members were
required to work in excess of four (4) hours without being provided ten (10) minute rest periods.

Further, these employees were denied their first rest periods of at least ten (10) minutes for some

35

CLASS ACTION COMPLAINT

 

1

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 36 of 41 Page ID #:164

1 | shifts worked of at least two (2) to four (4) hours, a first and second rest period of at least ten
(10) minutes for some shifts worked of between six (6) and eight (8) hours, and a first, second

and third rest period of at least ten (1 0) minutes for some shifts worked of ten (10) hours or

Ww bd

more. PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS Members were also not

ws

provided with one hour wages in lieu thereof. As a result of their rigorous work schedules,
PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS Members were periodically
denied their proper rest periods by DEFENDANTS and DEFENDANTS’ managers. When
| DEFENDANTS provided PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS Members

ao ns NAN

with rest break, they required PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS

\o

10 | Members to stay on DEFENDANTS’ premises for those rest breaks.

11 94, DEFENDANTS further violated California Labor Code §§ 226.7 and the
12 || applicable IWC Wage Order by failing to compensate PLAINTIFF and CALIFORNIA LABOR
13 | SUB-CLASS Members who were not provided a rest period, in accordance with the applicable
14 | Wage Order, one additional hour of compensation at each employee’s regular rate of pay for
15 || each workday that rest period was not provided.

16 95, As a proximate result of the. aforementioned violations, PLAINTIF F and
17 | CALIFORNIA LABOR SUB-CLASS Members have been damaged in an amount according to

18 || proof at trial, and seek all wages earned and due, interest, penalties, expenses and costs of suit.

 

19 SIXTH CAUSE OF ACTION

20 FAILURE TO PROVIDE ACCURATE ITEMIZED STATEMENTS

21 (Cal. Lab. Code §§ 226 and 226.2)

22 (Alleged by PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and against all
23 | DEFENDANTS)

24 96. PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-

25 | CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior
26 | paragraphs of this Complaint.
27 97. Cal. Labor Code § 226 provides that an employer must furnish employees with

28 | an “accurate itemized” statement in writing showing:

 

 

36

CLASS ACTION COMPLAINT

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 37 of 41 Page ID #:165

1 _ a, Gross wages earned;
2 b. Total hours worked by the employee, except for any employee whose
3 compensation is solely based on a salary and who is exempt from payment of
4 overtime under subdivision (a) of Section 515 or any applicable order of the
5 Industrial Welfare Commission;
6 c. The number of piece rate units earned and any applicable piece rate if the
7 employee is paid on a piece-rate basis;
8 d. All deductions, provided that all deductions made on written orders of the
9 employee may be aggregated and shown as one item;
10 e. Net wages earned; .
11 f. The inclusive dates of the period for which the employee is paid;
12 g. The name of the employee and his or her social security number, except that by
13 January 1, 2008, only the last four digits of his or her social security number or
14 an employee identification number other than a social security number may be
15 shown on the itemized statement;
16 | ; . h. The name and address of the legal entity that is the employer; and
17 i, All applicable hourly rates in effect during the pay period and the corresponding
18 number of hours worked at each hourly rate by the employee.
19 98. Cal. Labor Code § 226.2 provides that an employer must furnish piece-rate

20 | employees with an “accurate itemized” statement in writing showing:

21 a. The total hours of compensable rest and recovery periods, the rate

99 of compensation, and the gross wages paid for those periods during

23 the pay period; and

24 b. The total hours of other nonproductive time, the rate of

25 compensation, and the gross wages paid for that time during the pay

26 period.

27 99. When DEFENDANTS did not accurately record PLAINTIFF’S and other

28 | CALIFORNIA CLASS Members’ wages, including overtime wages, owed, DEFENDANTS

 

 

37

CLASS ACTION COMPLAINT

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 38 of 41 Page ID #:166

oo SN DN A

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

also failed to provide PLAINTIFF and the other members of the CALIFORNIA CLASS with
complete and accurate wage statements which failed to show, among other things, the correct
overtime rate, the correct number of hours worked, missed meal and rest periods, owed to
PLAINTIFF and other CALIFORNIA CLASS Members. Cal, Lab, Code § 226 provides that
every employer shall furnish each of his or her employees with an accurate itemized wage
statement in writing showing, among other things, gross wages earned and all applicable hourly
rates in effect during the pay period and the corresponding amount of time worked at each
hourly rate. Aside from the violations listed above in this paragraph, DEFENDANTS failed to
issue to PLAINTIFF an itemized wage statement that lists all the requirements under California
Labor Code 226 et seq. From time to time DEFENDANTS violated California Labor Code
Section 226(a)(2) by failing to provide an accurate amount of total hours worked by
PLAINTIFF and other members of the CALIFORNIA CLASS. Further, DEFENDANTS from
time to time failed to issue an itemized wage statement to PLAINTIFF and other members of
the CALIFORNIA CLASS that included the total hours worked at the applicable hourly rate. As
a result, from time to time DEFENDANTS provided PLAINTIFF and the other members of the
CALIFORNIA CLASS with wage statements which violated Cal. Lab. Code § 226.

100. DEFENDANTS knowingly and intentionally failed to comply with Cal. Labor
Code § 226, causing injury and damages to the PLAINTIFF and the other members of the
CALIFORNIA LABOR SUB-CLASS. These damages include, but are not limited to, costs
expended calculating the correct rates for the overtime worked and the amount of employment
taxes which were not properly paid to state and federal tax authorities. These damages are
difficult to estimate. Therefore, PLAINTIFF and the other members of the CALIFORNIA
LABOR SUB-CLASS may elect to recover liquidated damages of fifty dollars ($50.00) for the
initial pay period in which the violation occurred, and one hundred dollars ($100.00) for each
violation in a subsequent pay period pursuant to Cal. Lab. Code § 226, in an amount according
to proof at the time of trial (but in no event more than four thousand dollars ($4,000.00) for
PLAINTIFF and each respective member of the CALIFORNIA LABOR SUB-CLASS herein).

38

CLASS ACTION COMPLAINT

 

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 39 of 41 Page ID #:167

 

1 . SEVENTH CAUSE OF ACTION
2 FAILURE TO REIMBURSE EMPLOYEES FOR REQUIRES EXPENSES
3 (Cal. Lab. Code §§ 2802)
4 (Alleged by PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and against all
5 DEFENDANTS)
6 101. PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-
7 || CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior
8 paragraphs of this Complaint.
9 102. Cal. Lab. Code § 2802 provides, in relevant part, that:

10 ,

11 An employer shall indemnify his or her employee for all necessary expenditures

12 or losses incurred by the employee in direct consequence of the discharge of his

13 | or her duties, or of his or her obedience to the directions of the employer, even

14 though unlawful, unless the employee, at the time of obeying the directions,

15 believed them to be unlawful.

16 103. | At all relevant times herein, DEFENDANTS violated Cal. Lab. Code § 2802, by

17 || failing to indemnify and reimburse PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS
18 || members for required expenses incurred in the discharge of their job duties for DEFENDANT’s
19 | benefit. DEFENDANTS failed to reimburse PLAINTIFF and the CALIFORNIA LABOR SUB-
20 | CLASS members for expenses which included, but were not limited to, costs related to using
21 | their personal cellular phones and personal vehicles all on behalf of and for the benefit of
22 | DEFENDANTS. Specifically, PLAINTIFF and other CALIFORNIA CLASS Members were
23 required by DEFENDANTS to use their personal cell phones and personal vehicles for work
24 |\related issues. DEFENDANTS’ uniform policy, practice and procedure was to not reimburse
25 || PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS members for expenses resulting
26 | from using their personal cellular phones and personal vehicles for DEFENDANTS within the
27 || course and scope of their employment for DEFENDANTS. These expenses were necessary to
28 || complete their principal job duties. DEFENDANTS is estopped by DEFENDANTS’ conduct to

 

 

39

CLASS ACTION COMPLAINT

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 40 of 41 Page ID #:168

11
12
13
14
15
| 16
17
18
19
20
21
22
23
24
25
26
27
28

assert any waiver of this expectation. Although these expenses were necessary expenses
incurred by PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS members,
DEFENDANTS failed to indemnify and reimburse PLAINTIFFS and the CALIFORNIA
LABOR SUB-CLASS members for these expenses as an employer is required to do under the
laws and regulations of California. |

104, PLAINTIFF therefore demands reimbursement for expenditures or losses
incurred by them and the CALIFORNIA LABOR SUB-CLASS members in the discharge of
their job duties for DEFENDANTS, or their obedience to the directions of DEFENDANTS,
with interest at the statutory rate and costs under Cal. Lab, Code § 2802.

. EIGHTH CAUSE OF ACTION
FAILURE TO PAY WAGES WHEN DUE
(Cal. Lab. Code §§201, 202, 203)
(Alleged by PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and against all
DEFENDANTS)

105. PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-
CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior
paragraphs of this Complaint.

106. Cal. Lab. Code § 200 provides that:

As used in this article:(a) "Wages" includes all amounts for labor performed by
employees of every description, whether the amount is fixed or ascertained by the
standard of time, task, piece, Commission basis, or other method of calculation.
(b) "Labor" includes labor, work, or service whether rendered or performed under
contract, subcontract, partnership, station plan, or other agreement if the labor to
be paid for is performed personally by the person demanding payment.

107. Cal. Lab. Code § 201 provides, in relevant part, that “If an employer discharges
an employee, the wages earned and unpaid at the time of discharge are due and payable

immediately.”

 

40

CLASS ACTION COMPLAINT

 

 
Case 2:21-cv-06117-JAK-RAO Document 1-3 Filed 07/29/21 Page 41 of 41 Page ID #:169

1] 108. Cal. Lab. Code § 202 provides, in relevant part, that:
2
3 If an employee not having a written contract for a definite period quits his or her
4 employment, his or her wages shall become due and payable not later than 72
5 hours thereafter, unless the employee has given 72 hours previous notice of his or
6 her intention to quit, in which case the employee is entitled to his or her wages at
7 the time of quitting. Notwithstanding any other provision of law, an employee
“8 - who quits without providing a 72-hour notice shall be entitled to receive payment
9 by mail if he or she so requests and designates a mailing address. The date of the
10 mailing shall constitute the date of payment for purposes of the requirement to
11 provide payment within 72 hours of the notice of quitting.
12 109, There was no definite term in PLAINTIFF’s or any CALIFORNIA LABOR

13 | SUB-CLASS Members’ employment contract.

14 110. Cal. Lab. Code § 203 provides:

15

16 . If an employer willfully fails to pay, without abatement or reduction, in

17 accordance with Sections 201, 201.5, 202, and 205.5, any wages of an employee

18 who is discharged or who quits, the wages of the employee shall continue as a

19 penalty from the due date thereof at the same rate until paid or until an action

20 therefor is commenced; but the wages shall not continue for more than 30 days.

91 111. The employment of PLAINTIFF and many CALIFORNIA LABOR SUB-

22 | CLASS Members terminated and DEFENDANTS have not tendered payment of wages, to these
23 | employees who missed meal and rest breaks, as required by law.

24 112. Therefore, as provided by Cal Lab. Code § 203, on behalf of himself and the
25 members of the CALIFORNIA LABOR SUB-CLASS whose employment has, PLAINTIFF
26 | demands up to thirty days of pay as penalty for not paying all wages due at time of termination

27 | for all employees who terminated employment during the CALIFORNIA LABOR SUB-CLASS
28

 

 

41

CLASS ACTION COMPLAINT

 

 
